IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38597

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 701
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 15, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
NATHAN NICHOLAS HELBURN,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of ten years, for second degree murder, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Nathan Nicholas Helburn was convicted of second degree murder, Idaho Code §§ 18-
4001; 18-4002; 18-4003. The district court sentenced Helburn to a unified life sentence, with a
minimum period of confinement of ten years. Helburn appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Helburn’s judgment of conviction and sentence are affirmed.




                                                   2